DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Frank Bernstein on 02/28/2022.

The application has been amended as follows: 

1.	A method comprising:
responsive to receipt of an input image containing text, identifying a template image that matches said input image;
responsive to an identification of text, defining [[providing]] a bounding box around [[some of]] the identified text [[in the input image]];
matching the bounding box in the input image with a bounding box in the template image
responsive to a determination that the bounding box in the input image is not aligned with the bounding box in the template image, aligning the bounding box in the input image with the bounding box in the template image; [[and]]
; and
responsive to a determination that the bounding box in the input image and the bounding box in the template image are aligned with each other and have the same scale, determining that the input image and the template image are aligned with each other and have the same scale.

11.	A computer-implemented system comprising at least one processor, volatile memory, and non-volatile storage, the system, when the at least one processor is programmed, performing the following method: 
responsive to an identification of text, defining [[providing]] a bounding box around [[some of]] the identified text [[in the input image]];
matching the bounding box in the input image with a bounding box in the template image
responsive to a determination that the bounding box in the input image is not aligned with the bounding box in the template image, aligning the bounding box in the input image with the bounding box in the template image; [[and]]
responsive to a determination that the bounding box in the input image is not the same size as the bounding box in the template image, scaling the bounding box in the input image to be substantially the same size as the bounding box in the template image; and
responsive to a determination that the bounding box in the input image and the bounding box in the template image are aligned with each other and have the same scale, determining that the input image and the template image are aligned with each other and have the same scale.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding independent claims 1 and 11, the disclosed prior art of record fails to disclose the claims as a whole and in particular they fail to disclose the newly amended limitations as follows: 
responsive to an indication of text, defining a bounding box around the identified text;
responsive to a determination that the bounding box in the input image and the bounding box in the template image are aligned with each other and have the same scale, determining that the input image and the template image are aligned with each other and have the same scale.

Regarding claims 2-10 and 12-20, these claims are allowed since they depend from allowed claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sampson et al. (US Pat. No. 8,880,540 B1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID PERLMAN/Primary Examiner, Art Unit 2662